IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JARED MILLENDER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3410

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 19, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Jared Millender, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.